EXHIBIT 10.1

Albemarle Corporation

451 Florida Street

Baton Rouge, LA 70801

            , 200  

Mr.                                         

(Address)

Dear                                         :

The Board of Directors (the “Board”) of Albemarle Corporation (the
“Corporation”) recognizes that the possibility of a Change in Control of the
Corporation exists, and the uncertainty and questions which it may raise among
management may result in the departure or distraction of management personnel to
the detriment of the Corporation.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from a possible Change
in Control of the Corporation.

In order to induce you to remain in the employ of the Corporation and in
consideration of your continued service to the Corporation, the Corporation
agrees that you shall receive certain benefits in the event of a Change in
Control and certain severance benefits in the event your employment with the
Corporation is terminated subsequent to a Change in Control, as set forth in
this Severance Compensation Agreement (“Agreement”).

1. Definitions.

a. “Change of Control” means the occurrence of any of the following events:

 

  (i) any Person, or “group” as defined in section 13(d)(3) of the Securities
Exchange Act of 1934, becomes, directly or indirectly, the Beneficial Owner of
20% or more of the combined voting power of the then outstanding securities of
the Corporation that are entitled to vote generally for the election of the
Corporation’s directors (the “Voting Securities”) (other than as a result of an
issuance of securities by the Corporation approved by Continuing Directors, or
open market purchases approved by Continuing Directors at the time the purchases
are made). However, if any such Person or “group” becomes the Beneficial Owner
of 20% or more, and less than 30%, of the Voting Securities, the Continuing
Directors may determine, by a vote of at least two-thirds of the Continuing
Directors, that the same does not constitute a Change in Control;

 

  (ii)

as the direct or indirect result of, or in connection with, a reorganization,
merger, share exchange or consolidation (a “Business Combination”), a contested
election of directors, or any combination of these transactions, Continuing



--------------------------------------------------------------------------------

 

Directors cease to constitute a majority of the Corporation’s board of
directors, or any successor’s board of directors, within two years of the last
of such transactions;

 

  (iii) the shareholders of the Corporation approve a Business Combination,
unless immediately following such Business Combination, (1) all or substantially
all of the Persons who were the Beneficial Owners of the Voting Securities
outstanding immediately prior to such Business Combination Beneficially Own more
than 60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Corporation
resulting from such Business Combination (including, without limitation, a
company which as a result of such transaction owns the Corporation through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Voting Securities,
(ii) no Person (excluding any employee benefit plan or related trust of the
Corporation or the Corporation resulting from such Business Combination)
Beneficially Owns 30% or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Corporation resulting from such Business Combination, and
(iii) at least a majority of the members of the board of directors of the
Corporation resulting from such Business Combination are Continuing Directors.

For purposes of this paragraph 1.a. and other provisions of this Agreement, the
following terms shall have the meanings set forth below:

(A) Affiliate and Associate shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended and as in effect on the date of this Agreement
(the “Exchange Act”).

(B) Beneficial Owner means that a Person shall be deemed the “Beneficial Owner”
and shall be deemed to “beneficially own,” any securities:

(i) that such Person or any of such Person’s Affiliates or Associates owns,
directly or indirectly;

(ii) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that, a Person shall not be deemed to be the “Beneficial
Owner” of, or to “beneficially own,” securities tendered pursuant to a tender or
exchange offer made by such Person or any such Person’s Affiliates or Associates
until such tendered securities are accepted for purchase or exchange;

 

2



--------------------------------------------------------------------------------

(iii) that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote, including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however, that a Person shall not be deemed the “Beneficial Owner” of, or to
“beneficially own,” any security under this subsection as a result of an
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or

(iv) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associates thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in ‘the
proviso to subsection (iii) of this definition) or disposing of any voting
securities of the Corporation provided, however, that notwithstanding any
provision of this definition, any Person engaged in business as an underwriter
of securities who acquires any securities of the Corporation through such
Person’s participation in good faith in a firm commitment underwriting
registered under the Securities Act of 1933, shall not be deemed the “Beneficial
Owner” of, or to “beneficially own,” such securities until the expiration of
forty days after the date of acquisition; and provided, further, that in no case
shall an officer or director of the Corporation be deemed (1) the beneficial
owner of any securities beneficially owned by another officer or director of the
Corporation solely by reason of actions undertaken by such persons in their
capacity as officers or directors of the Corporation; or (2) the beneficial
owner of securities held of record by the trustee of any employee benefit plan
of the Corporation or any Subsidiary of the Corporation for the benefit of any
employee of the Corporation or any Subsidiary of the Corporation, other than the
officer or director, by reason of any influences that such officer or director
may have over the voting of the securities held in the trust.

(C) Continuing Directors means any member of the Corporation’s Board, while a
member of that Board, and (i) who was a member of the Corporation’s Board prior
to December 15, 2006, or (ii) whose subsequent nomination for election or
election to the Corporation’s Board was recommended or approved by a majority of
the Continuing Directors.

 

3



--------------------------------------------------------------------------------

(D) Person means any individual, firm, company, partnership or other entity.

(E) Subsidiary means, with references to any Person, any company or other entity
of which an amount of voting securities sufficient to elect a majority of the
directors or Persons having similar authority of such company or other entity is
beneficially owned, directly or indirectly, by such Person, or otherwise
controlled by such Person.

b. “Code” shall mean the Internal Revenue Code of 1986, as amended.

c. “Date of Termination” shall mean:

 

  (i) in case your employment is terminated for Total Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the full-time performance of your duties during such thirty (30) day
period), and

 

  (ii) in all other cases, the date specified in the Notice of Termination
(which shall not be less than thirty (30) nor more than sixty (60) days,
respectively, from the date such Notice of Termination is given).

d. “Good Reason for Resignation” shall mean, without your express written
consent, any of the following:

 

  (i) a change in your position with the Corporation which in your reasonable
judgment does not represent a promotion from your status or position immediately
prior to the Change in Control or the assignment to you of any duties or
responsibilities or diminution of duties or responsibilities which in your
reasonable judgment are inconsistent with your position with the Corporation in
effect immediately prior to the Change in Control, it being understood that any
of the foregoing in connection with termination of your employment for Cause,
Retirement, or Total Disability shall not constitute Good Reason for
Resignation;

 

  (ii) a reduction by the Corporation in the annual rate of your base salary as
in effect immediately prior to the date of a Change in Control;

 

  (iii) the Corporation’s requiring your office nearest to your principal
residence to be located at a different place which is more than thirty-five
(35) miles from where such office is located immediately prior to a Change in
Control;

 

  (iv) the failure by the Corporation to continue in effect compensation or
benefit plans in which you participate, which in the aggregate provide you
compensation and benefits substantially equivalent to those prior to a Change in
Control;

 

4



--------------------------------------------------------------------------------

  (v) the failure of the Corporation to obtain a satisfactory agreement from any
Successor (as defined in Paragraph 5a hereof) to assume and agree to perform
this Agreement, as contemplated in Paragraph 5a hereof;

 

  (vi) any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements hereof; for
purposes of this Agreement, no such purported termination shall be effective for
any purpose except to constitute a Good Reason for Resignation.

e. “Incentive Compensation Award” shall mean payment or payments under Incentive
Compensation Plans.

f. “Incentive Compensation Plans” shall mean any variable compensation or other
incentive compensation plans maintained by the Corporation, in which awards are
paid in cash, stock or other property including, but not limited to: (i) the
Albemarle Corporation 2003 Incentive Plan, as amended (ii) any variable
compensation plan, (iii) or any successor plan thereto.

g. “Normal Retirement Date” shall have the meaning set forth in Section 3.01 of
the Pension Plan.

h. “Notice of Termination” shall mean a written notice as provided in Paragraph
14 hereof.

i. “Pension Plan” shall mean the Albemarle Corporation Pension Plan, as it may
be amended prior to a Change in Control.

j. “Pension Program” shall mean the Pension Plan, the Albemarle Corporation
Supplemental Executive Retirement Plan (as amended prior to a Change in
Control), plus any other excess or supplemental pension plans maintained by the
Corporation.

k. “Retirement” shall mean (1) voluntary retirement before your mandatory
retirement age, if any, (termination of your employment by you before your
mandatory retirement age, if any, with Good Reason for Resignation shall not be
deemed a Retirement for purposes of this Agreement) or (2) termination in
accordance with any retirement arrangement other than under the Pension Program,
which is established with your consent with respect to you or (3) mandatory
retirement as set forth under the policy of the Corporation as it existed prior
to the Change in Control or as agreed to by you following a Change in Control.

l. “Termination for Cause” shall mean termination of your employment upon your
willfully engaging in conduct demonstrably and materially injurious to the
Corporation, monetarily or otherwise, provided that there shall have been
delivered to you a copy of a resolution duly adopted by the unanimous
affirmative vote of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth and specifying the particulars thereof in detail.

 

5



--------------------------------------------------------------------------------

For purposes of this Paragraph L, no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Corporation. Any act or failure to act based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Corporation shall be conclusively presumed to be done
or omitted to be done by you in good faith and in the best interests of the
Corporation.

m. “Severance Multiple” shall mean the lesser of (a) two (2), and (b) the number
obtained by multiplying two (2) by a fraction, the numerator of which is the
number of days from the Date of Termination to your Normal Retirement Date and
the denominator of which is 730 but such number under this clause (m) shall not
be less than one (1).

n. “Total Disability” shall mean total physical or mental disability rendering
you unable to perform the duties of your employment for a continuous period of
six (6) months. Any question as to the existence of your Total Disability upon
which you and the Corporation cannot agree shall be determined by a qualified
physician not employed by the Corporation and selected by you (or, if you are
unable to make such selection, it shall be made by any adult member of your
immediate family), and approved by the Corporation. The determination of such
physician made in writing to the Corporation and to you shall be final and
conclusive for all purposes of this Agreement.

2. Compensation Upon Termination or While Disabled. Following a Change in
Control, you shall be entitled to the following benefits:

a. Termination Benefits. If your employment by the Corporation shall be
terminated subsequent to the Change in Control and during the term of this
Agreement, and under circumstances that would qualify as a “separation from
service” under Code section 409A, (a) by reason of your death after you have
received a Notice of Termination, (b) by the Corporation other than a
Termination for Cause, or (c) by you for Good Reason for Resignation, then you
shall be entitled to the benefits provided below, without regard to any contrary
provision of any plan:

 

 

(i)

Accrued Salary. The Corporation shall pay you, not later than the fifth
(5th) day following the Date of Termination, your full base salary and vacation
pay accrued through the Date of Termination at the rate in effect at the time
the Notice of Termination is given (or at the rate in effect immediately prior
to a Change in Control, if such amounts were higher).

 

  (ii) Accrued Incentive Compensation. The Corporation shall pay you, not later
than five (5) days following your Date of Termination, the amount of your
accrued Incentive Compensation which consists of the annual cash bonus. If the
Date of Termination is after the end of a Variable Compensation Year, but before
such Incentive Compensation for said Variable Compensation Year has been
determined, the Corporation shall pay you as such Incentive Compensation for
that Variable Compensation Year the greater of the amount of your target
variable compensation for such Variable Compensation Year and the amount of your
actual variable compensation for the last Variable Compensation Year preceding
the year in which the Change in Control occurs for which such Incentive
Compensation had been determined.

 

6



--------------------------------------------------------------------------------

In addition, if the Date of Termination is other than the first day of a
Variable Compensation Year, the Corporation shall pay you, as such cash
Incentive Compensation for the Variable Compensation Year in which the Date of
Termination occurs, the greater of your target variable compensation for the
year in which the Change in Control occurs and your actual variable compensation
for the Variable Compensation Year preceding the year in which the Change in
Control occurs, multiplied by a fraction, the numerator of which is the total
number of days which have elapsed in the current Variable Compensation Year to
the Date of Termination, and the denominator of which is three hundred
sixty-five (365). Payments under this clause (ii) shall be made to you not later
than five (5) days after the Date of Termination.

If there is more than one Incentive Compensation Program, your accrued Incentive
Compensation shall be calculated separately for each Program.

For the purpose of determining the amount of your accrued Incentive Compensation
under this Paragraph 2a(ii), you will be deemed to have been paid the full
amount of all prior variable and incentive compensation, whether or not such
award was includible in your gross income for Federal Income tax purposes.

For the purpose of this Paragraph 2a(ii), “Incentive Compensation Program” means
any of the Incentive Compensation Plans defined in Paragraph 1f and any other
plan or program for the payment of incentive compensation, variable
compensation, bonus, benefits or awards for which you were, or your position
was, eligible to participate; “Incentive Compensation” means any compensation,
variable compensation, bonus, benefit or award paid or payable under an
Incentive Compensation Program; and “Variable Compensation Year” means a
calendar or fiscal plan year of an Incentive Compensation Program.

 

  (iii) Insurance Coverage. The Corporation shall arrange to provide you (and
your dependents, if applicable) with the following:

(a) If you are eligible, you shall participate in the Corporation’s retiree
medical benefit plans as if you retired from the Corporation on your Date of
Termination, except that the Corporation shall provide such medical coverage at
no cost to you for two (2) years following your Date of Termination and
thereafter, you shall participate therein on the same terms as other retired
employees (to the extent these benefits are provided by a self-insured plan, any
reimbursements for claims incurred shall be made as soon as practicable, but in
no event can they be made later than the end of the calendar year following the
calendar year in which the claim was incurred);

 

7



--------------------------------------------------------------------------------

(b) If you are not eligible for the retiree medical plans, you will no longer
continue to participate in the Corporation’s medical benefit plans, except for
COBRA, and (i) if you elect to receive COBRA benefits, the Corporation shall
provide you with such benefits at no cost to you for the first eighteen
(18) months following your loss of medical coverage, and thereafter, (ii) the
Corporation shall, for the subsequent six (6) months, purchase for you, at its
cost, a policy of medical insurance providing benefits substantially similar to
the benefits you would have received under the Corporation’s medical benefit
plans.

 

  (iv) Retirement Benefits. [For Employees not eligible for a Short Service
Benefit under the SERP: The Supplemental Pension Benefit Credits made on your
behalf under the Albemarle Corporation Executive Deferred Compensation Plan
(“EDCP”) as well as all earnings accrued on such amounts, shall be immediately
vested and non-forfeitable and shall be paid in accordance with the terms of the
EDCP.

[For Employees with Supplemental Pension Benefits under the EDCP: The
calculation of the Short Service Benefits provided to you pursuant to
Section 3.01(b) of the Albemarle Corporation Supplemental Executive Retirement
Plan (“SERP”) shall be determined without regard to the benefit offsets provided
for in Section 3.01(b)(i)(B) of the SERP.

 

  (v) Outplacement Counseling. The Corporation shall make available to you, at
the Corporation’s expense, outplacement counseling. You may select the
organization that will provide the outplacement counseling, however, the
Corporation’s obligation to provide you benefits under this subsection (v) shall
be limited to $25,000. This counseling must be used, if at all, no later than
the end of the second calendar year after the year of your Date of Termination.

 

  (vi) Financial Counseling. Following your Date of Termination, the Corporation
shall make available to you, financial counseling services with a nationally
recognized financial counseling firm. The financial counseling firm may also
provide you with tax counseling and tax preparation services. You may select the
organization that will provide the financial and tax counseling, however, the
Corporation’s obligation to provide you benefits under this subsection
(vi) shall be limited to $10,000. To be eligible for reimbursement, the
financial counseling must take place in the calendar year of your Date of
Termination, unless such Date of Termination is less than 60 days before the end
of such calendar year, in which case the financial counseling must take place
during the following calendar year.

 

8



--------------------------------------------------------------------------------

 

(vii)

Severance Payment. The Corporation shall pay as severance pay to you, not later
than the fifth (5th) day following the Date of Termination, a lump sum severance
payment (the “Severance Payment”) equal to the Severance Multiple times the
following:

(a) the greater of your annual base compensation which was payable to you by the
Corporation immediately prior to the Date of Termination and your annual base
compensation which was payable to you by the Corporation immediately prior to a
Change in Control, whether or not such annual base compensation was includible
in your gross income for federal income tax purposes; plus

(b) the greater of the amount of your actual annual variable compensation
payment you received for the year preceding the date on which the Change in
Control occurs and your target variable compensation for the year in which the
Change in Control occurs, (whether or not such award was includible in your
gross income for federal income tax purposes).

The Severance Payment shall be reduced by the amount paid to you under paragraph
7(c) below.

 

  (viii) Reduction of Severance Payment.

If the payments or benefits to which you will be entitled under this Agreement
would cause you to be liable for the federal excise tax levied on certain
“excess parachute payments” under Code Section 4999, then the following
provisions shall apply.

If such payments or benefits exceed 2.99 times your “Base Amount” ( as defined
in Code Section 280G) (the “Parachute Limit”), by the lesser of (A) 10% of the
Parachute Limit, and (B) $100,000, then your Severance Payment (but not other
payments or benefits under this Agreement) shall be reduced by an amount so that
your payments and benefits under this Agreement are 2.99 times the Base Amount.

Whether payments to you are to be reduced, and the extent to which they are to
be so reduced, will be determined by the Corporation in good faith and the
Corporation will notify you in writing of its determination. Any such notice
shall describe in reasonable detail the basis of the Corporation’s
determination. If you accept the Corporation’s determination, you shall so
advise the Corporation of your determination within thirty (30) days of receipt
of notice from the Corporation. If you object to such determination within
thirty (30) days of receipt of notice from the Corporation, the Corporation will
retain, at its expense, a nationally recognized public accounting firm,
employment consulting firm or law firm selected by the Corporation and
reasonably acceptable to you to review the matter. Such firm shall meet with you
and your representatives and the Corporation and its representatives and
thereafter render

 

9



--------------------------------------------------------------------------------

its written opinion as to the extent, if any, that in such firm’s reasonable
judgment the payments and benefits otherwise due to you hereunder must be
reduced hereunder. The decision of such firm concerning the extent of any
required reduction in such payments and benefits shall be final and binding on
both you and the Corporation.

 

  (ix) Payment of Taxes.

(a) For purposes of this subparagraph (ix), the following terms shall have the
following meanings:

 

  (I) Payment shall mean any payment or distribution (or acceleration of
benefits) by the Corporation to or for your benefit (whether paid or payable or
distributed or distributable (or accelerated) pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this subsection (ix)). In addition, Payment shall mean the amount
of income deemed to be received by you as a result of the acceleration of the
exercisability of any of your options to purchase stock of the Corporation or
the acceleration of the lapse of any restrictions on performance stock or
restricted stock of the Corporation or Performance Units held by you or the
acceleration of any payment from any deferral plan of the Corporation.

 

  (II) Excise Tax shall mean the excise tax imposed by Section 4999 of the Code,
or any interest or penalties incurred by you with respect to such excise tax.

 

  (III) Income Tax shall mean all taxes other than the Excise Tax (including any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income and employment taxes imposed by any federal (including
(i) FICA and medicare taxes, and (ii) the tax resulting from the loss of any
federal deductions or exemptions which would have been available to you but for
receipt of the Payment), state, local, commonwealth or foreign government.

(b) Except as provided in subparagraph (viii) above, in the event it shall be
determined that a Payment would be subject to an Excise Tax, then you shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an

 

10



--------------------------------------------------------------------------------

amount such that after payment by you of Income Tax and Excise Tax imposed upon
the Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment. However, the Corporation shall be obligated
to pay you no more than Three Million Dollars ($3,000,000) under this clause
(b).

(c) All determinations required to be made under this subsection (ix), including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the public accounting or actuarial consulting firm that is
retained by the Corporation as of the date immediately prior to the Change in
Control (the “Firm”) which shall provide detailed supporting calculations both
to the Corporation and to you within fifteen (15) business days of the receipt
of notice from you that there has been a Payment, or such earlier time as is
requested by the Corporation (collectively, the “Determination”). In the event
that the Firm is serving as accountant, auditor or consultant for the
individual, entity or group affecting the Change in Control, you may appoint
another nationally recognized public Firm to make the determinations required
hereunder (which Firm shall then be referred to as the Firm hereunder). All fees
and expenses of the Firm shall be borne solely by the Corporation. Any Gross-Up
Payment, as determined pursuant to this subsection (viii), shall be paid by the
Corporation to you within ten (10) days of your receipt of the Determination and
in no event later than the end of your taxable year after the tax year in which
you pay the Excise Tax. If the Firm determines that no Excise Tax is payable by
you, you may request the Firm to furnish you with a written opinion that failure
to report the Excise Tax on your applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. The Determination
by the Firm shall be binding upon the Corporation and you. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
Determination, it is possible that Gross-Up Payments which will not have been
made by the Corporation should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder. In the event that the
Corporation exhausts its remedies pursuant to Section (ix)(d) below and you
thereafter are required to make payment of any Excise Tax or Income Tax, the
Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Corporation to or for your
benefit.

(d) You shall notify the Corporation in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment or the Underpayment. Such notification shall
be given as soon as practicable but no later than ten (10) business days after
you are informed in writing of such claim and shall apprise the Corporation of
the nature of such claim and the date on which such claim is

 

11



--------------------------------------------------------------------------------

requested to be paid. You shall not pay such claim prior to the expiration of
the 30-day period following the date on which you give such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Corporation notifies you in writing
prior to the expiration of such period that it desires to contest such claim,
you shall:

 

  (1) give the Corporation any information reasonably requested by the
Corporation relating to such claim,

 

  (2) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

 

  (3) cooperate with the Corporation in good faith in order effectively to
contest such claim, and

 

  (4)

permit the Corporation to participate in any proceeding relating to such claim;
provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for any Excise Tax or Income Tax imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section (ix)(d), the Corporation shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct you to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Corporation
shall determine; provided further, that if the Corporation directs you to pay
such claim and sue for a refund, the Corporation shall advance the amount of
such payment to you on an interest-free basis and shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or

 

12



--------------------------------------------------------------------------------

 

Income Tax imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided further, that any extension of
the statute of limitations relating to payment of taxes for your taxable year
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Corporation’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and you shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

(e) If, after the receipt by you of an amount advanced by the Corporation
pursuant to Section (ix)(d) above, you become entitled to receive, and receive,
any refund with respect to such claim, you shall (subject to the Corporation’s
complying with the requirements of Section (ix)(d)) promptly pay to the
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by you
of an amount advanced by the Corporation pursuant to Section (ix)(d), a
determination is made that you shall not be entitled to any refund with respect
to such claims and the Corporation does not notify you in writing of its intent
to contest such denial of refund prior to the expiration of thirty (30) days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall be offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.

 

  (x) No Duty to Mitigate. You shall not be required to mitigate the amount of
any payment provided for in this Paragraph 2 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit hereunder be reduced
by any compensation earned by you as the result of employment by another
employer or by retirement benefits after the Date of Termination.

 

  (xi) Six Month Delay. If, as of the Date of Termination, you are considered a
Specified Employee (as such term is defined in Code Section 409A) the payments
due you which are described in Sections 2a(iv), 2a(vii) and 2a(ix) shall not be
paid until the expiration of the six month period after the Date of Termination
(the “Delay Period”), and at the conclusion of the Delay Period any amounts due
you under Sections 2a(iv) and 2a(vii) shall be paid in a single sum.

 

13



--------------------------------------------------------------------------------

b. Payments While Disabled. During any period prior to the Date of Termination
and during the term of this Agreement that you are unable to perform your
full-time duties with the Corporation, whether as a result of your Total
Disability or as a result of a physical or mental disability that is not total
or is not permanent and therefore is not a Total Disability, you shall continue
to receive your base salary at the rate in effect at the commencement of any
such period, together with all other compensation and benefits that are payable
or provided under the Corporation’s benefit plans, including its disability
plans. After the Date of Termination, your benefits shall be determined in
accordance with the Corporation’s Pension Program, insurance and other
applicable programs. The compensation and benefits, other than salary, payable
or provided pursuant to this Paragraph 2b shall be the greater of (x) the
amounts computed under the Pension Program, disability benefit plans, insurance
and other applicable programs in effect immediately prior to a Change in Control
and (y) the amounts computed under the Pension Program, disability benefit
plans, insurance and other applicable programs in effect at the time the
compensation and benefits are paid.

c. Payments if Termination for Cause, or by You Except With Good Reason. If your
employment shall be terminated by the Corporation for Cause or by you other than
with Good Reason for Resignation, the Corporation shall pay you your full base
salary and accrued vacation pay then in effect through the Date of Termination,
at the rate in effect at the time Notice of Termination is given plus any
benefits or awards which have been earned or become payable but which have not
yet been paid to you. You shall receive any payment due under this subsection c.
on your Date of Termination. Thereafter the Corporation shall have no further
obligation to you under this Agreement.

d. After Retirement or Death. If your employment shall be terminated by your
Retirement, or by reason of your death, your benefits shall be determined in
accordance with the Corporation’s Pension Program and insurance programs then in
effect except that if your death occurs after the execution of a definitive
agreement which results in a Change in Control, then you shall be entitled to
the benefits under this Agreement as if the Corporation issued you a Notice of
Termination terminating your employment thirty (30) days after a Change in
Control.

3. Vesting Upon a Change in Control.

a. Upon a Change in Control, all unvested stock options and restricted stock
held by you under the Incentive Compensation Programs shall immediately vest and
be non-forfeitable.

b. With respect to any outstanding Performance Units granted to you under the
Incentive Compensation Programs which have not then vested and been paid to you,
then upon a Change in Control the following provisions shall apply to such
Performance Units:

 

  (i) Any Performance Units which have been earned but not yet vested, shall
become vested and non-forfeitable and paid to you on the date of the Change in
Control;

 

14



--------------------------------------------------------------------------------

  (ii) That portion of the unearned Performance Units as specified in clause
(iii) below will become vested and non-forfeitable and paid to you on the date
of the Change in Control;

 

  (iii) The number of Performance Units to be vested and paid in accordance with
clause (ii) above shall equal the greater of:

 

  (A) the target number of Performance Units granted to you; and

 

  (B) a number of Performance Units based on actual performance of the
Corporation against the performance criteria for the Performance Units for that
portion of the performance period for the Performance Units elapsed up to the
end of the most recently completed calendar quarter prior to the date of the
Change in Control and based on target performance during the balance of such
performance period in accordance with the following formula:

 

Number of Units to be vested and paid   =   (QC/8) x (AP/TP) x Number of Target
Units + ((8-QC)/8) x Number of Target Units

 

Where:    QC    =    the number of completed calendar quarters of the
performance period prior to a Change in Control.    AP    =    actual
performance of the Corporation under the criteria for the Performance Units for
the relevant period.    TP    =    target performance of the Corporation under
the criteria for the Performance Units for the relevant period.

4. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2007; provided, however, that commencing
on January 1, 2008 and each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Corporation or you shall have given
notice that it or you do not wish to extend this Agreement. Notwithstanding any
such notice by the Corporation or you not to extend the Agreement, if a Change
in Control shall have occurred prior to such termination of this Agreement, the
attempted termination of this Agreement shall be deemed ineffective and this
Agreement shall continue in full force and effect. In any event, the term of
this Agreement shall expire on the second (2nd) anniversary of the date of the
Change in Control. This Agreement shall terminate if your employment is
terminated by you or the Corporation prior to a Change in Control.

5. Successors; Binding Agreement.

a. Successors of the Corporation. The Corporation will require any Successor to
all or substantially all of the business and/or assets of the Corporation to
expressly assume and agree, by an agreement in form and substance satisfactory
to you, to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession

 

15



--------------------------------------------------------------------------------

had taken place. Failure of the Corporation to obtain such assent at least five
business days prior to the time a person becomes a Successor (or where the
Corporation does not have at least five business days advance notice that a
person may become a Successor, within three business days after having notice
that such person may become or has become a Successor) shall constitute Good
Reason for Resignation by you and, if a Change in Control has occurred or
thereafter occurs, shall entitle you immediately to the benefits provided in
Paragraph 2a hereof upon delivery by you of a Notice of Termination which the
Corporation, by executing this Agreement, hereby assents to. For purposes of
this Agreement, “Successor” shall mean any person that purchases all or
substantially all of the assets of the Corporation or the Surviving Corporation
(and Parent Corporation, if applicable) or obtains or succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Corporation’s business directly, by merger or consolidation, or indirectly,
by purchase of voting securities of the Corporation or by acquisition of rights
to vote voting securities of the Corporation or otherwise, including but not
limited to any person or group that acquires the beneficial ownership or voting
rights described in Paragraph 1a(ii).

b. Your Successor. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. If you
should die following your Date of Termination while any amount would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

6. Confidentiality.

a. You acknowledge that: (i) the business conducted by the Corporation and its
subsidiaries (the “Business”) is intensely competitive and the your position
with the Corporation has exposed the you to knowledge of Confidential
Information (as defined below); (ii) the direct and indirect disclosure of any
such Confidential Information to existing or potential competitors of the
Corporation would place the Corporation at a competitive disadvantage and would
do damage, monetary or otherwise, to the Corporation’s business; and (iii) the
engaging by you in any of the activities prohibited by this Agreement may
constitute improper appropriation and/or use of Confidential Information. For
purposes of this Agreement, “Confidential Information” shall mean trade secrets,
know-how and other proprietary information of the Corporation known to you, and
which gives the Corporation a competitive advantage, relating to the
Corporation’s business, but shall not include information generally available to
or known by the public or information that is or becomes available to you on a
non-confidential basis from a source other than the Corporation or its
directors, officers or employees (other than by reason of a breach of any
obligation of confidentiality).

b. From and after the date of termination of your employment with the
Corporation (“Date of Termination”) until the first anniversary thereof (the
“Non-Competition Period”), you shall not, directly or indirectly, whether
individually, as a director, stockholder, owner, partner, employee, consultant,
principal or agent of any business, or in any other capacity, make known,
disclose, furnish make available or utilize any of the Confidential Information,
other than in the proper performance of the duties

 

16



--------------------------------------------------------------------------------

contemplated herein, or as required by law or by a court of competent
jurisdiction or other administrative or legislative body; provided that if
required to disclose any of the Confidential Information by law or by a court or
other administrative or legislative body, you shall promptly notify the
Corporation so that the Corporation may seek a protective order or other
appropriate remedy.

c. You also agree to comply with the Patent and Confidentiality Agreement
previously signed by you and delivered to the Corporation, including those
provisions which are applicable after your Date of Termination.

7. Non-Compete; Consideration.

a. During the Non-Competition Period, you shall not engage in Competition (as
defined below) with the Corporation. For purposes of this Agreement,
“Competition” by you shall mean your engaging in, or otherwise directly or
indirectly being employed by or acting as a consultant to, or being a director,
officer, employee, principal, agent, stockholder, member, owner, joint venturer
or partner of, or permitting the your name to be used in connection with the
competitive activities of any other business or organization in competition with
the business of the Corporation as the same shall be constituted on the date of
the Change in Control; provided that it shall not be a violation of this
Agreement for you to: (i) become the registered or beneficial owner of less than
five percent (5%) of any class of the capital stock of a competing corporation
registered under the Securities Exchange Act of 1934, as amended, provided that
you do not actively participate in the business of such corporation until the
expiration of the Non-Competition Period; (ii) be involved with the activities
of any other business or organization which did not compete, directly or
indirectly, with the business of the Corporation as the same shall be
constituted on the date of the Change in Control; or (iii) be engaged in any
business from which the Corporation derives no more than five percent (5%) of
its revenues if you were not directly engaged in such business at the
Corporation prior to the Date of Termination.

b. Without limiting the generality of the foregoing, during the Non-Competition
Period, you agree that you will not, directly or indirectly, for your benefit or
for the benefit of any other person, firm or entity, do any of the following:

 

  (i) solicit from any customer doing business with the Corporation, business of
the same or of a similar nature to the business conducted between the
Corporation and such customer; or

 

  (ii) solicit the employment or services of, or hire, any person who at the
time is employed by or a consultant to the Corporation.

 

  (iii) solicit the services of any consultant engaged in competitive activities
for the Corporation.

c. In consideration for your agreement to the provisions of this paragraph 7,
the Corporation shall pay you, not later than the fifth (5th) day following the
Date of Termination an amount equal to the sum of the following:

 

  (i) the greater of your annual base compensation which was payable to you by
the Corporation immediately prior to the Date of Termination and your annual
base compensation which was payable to you by the Corporation immediately prior
to a Change in Control, whether or not such annual base compensation was
includible in your gross income for federal income tax purposes; plus

 

17



--------------------------------------------------------------------------------

  (ii) the amount of your actual annual variable compensation payment you
received for a year preceding the date on which the Change in Control occurs,
(whether or not such award was includible in your gross income for federal
income tax purposes).

8. Remedies.

a. You acknowledge that your agreement to the matters set forth in paragraphs 6
and 7 is being entered into in connection with the consummation of a transaction
involving a Change in Control of the Corporation and that the services rendered
by you to the Corporation are of a special and unique character, which gives
this agreement a particular value to the Corporation, the loss of which may not
be reasonably or adequately compensated for by damages in an action at law; and
that a material breach or threatened breach by you of any of the provisions
contained in paragraphs 6 or 7 of this Agreement will cause the Corporation
irreparable injury. You therefore agree that, upon breach by you of paragraph 6
or 7 of this Agreement, the Corporation shall be entitled, in addition to any
other right or remedy, to a temporary, preliminary and permanent injunction,
without the necessity of proving the inadequacy of monetary damages or the
posting of any bond or security, enjoining or restraining you from any such
breach or threatened breaches.

b. In addition, in the event of a material breach by you of the provisions of
clauses a or b of paragraph 7, the Corporation shall be entitled to obtain from
you the amounts paid to you under paragraph 7.

c. You further acknowledge and agree that due to the uniqueness of your services
and confidential nature of the information you possess, the covenants set forth
herein are reasonable and necessary for the protection of the business and
goodwill of the Corporation. It is the intent of the parties hereto that if in
the opinion of any court of competent jurisdiction any provision set forth in
this Agreement is not reasonable in any respect, such court shall have the
right, power and authority to modify any and all such provisions as to such
court shall appear not unreasonable and to enforce the remainder of this
Agreement as so modified.

9. Notice to Corporation to Cure. In the event that you believe that you have a
Good Reason for Resignation, you shall notify the Corporation in writing of such
fact and the reasons therefor. The Corporation, may, within fifteen (15) days
after your notice, elect to take such steps that would be necessary so that you
would no longer have a Good Reason for Resignation.

10. Relationship to Other Agreements. To the extent that any provision of any
other agreement between the Corporation and you shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while the same shall remain in force, the provision of this Agreement
shall control and such provision of such other agreement shall be deemed to have
been superseded, and to be of no force or effect, as if such other agreement had
been formally amended to the extent necessary to accomplish such purpose.

 

18



--------------------------------------------------------------------------------

11. Nature of Payments. All payments to you under this Agreement shall be
considered either payments in consideration of your continued service to the
Corporation or severance payments in consideration of your past service to the
Corporation.

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. Notice. Any purported termination of your employment by the Corporation or
by you following a Change in Control shall be communicated to the other party by
a Notice of Termination. A Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated. For the purpose
of this Agreement, notices and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Agreement, provided that all notices to the Corporation shall be
directed to the attention of the Board of the Corporation with a copy to the
Secretary of the Corporation or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

15. Fees and Expenses. The Corporation shall pay all legal fees and related
expenses incurred by you: (i) as a result of your termination following a Change
in Control, (ii) in seeking to obtain or enforce any right or benefit provided
by this Agreement (including all fees and expenses, if any, incurred in
contesting or disputing any such termination or incurred by you in seeking
advice in connection therewith), (iii) in making the determinations under
Paragraph 2.a(viii), (iv) in seeking advice to determine whether you have a Good
Reason for Resignation and providing the notice to the Corporation under
paragraph 9, (v) and contesting any claim by the Corporation under paragraph 8;
provided that such fees are incurred no later than the end of the second
calendar year after the year of your Date of Termination.

16. Release. Upon payment to you of the amount under paragraph 2.a(i), (ii),
(iv) and (vii), you shall execute and deliver to the Corporation the General
Release shall contain provisions set forth in Exhibit A to this Agreement and
which shall otherwise be in a form reasonably acceptable to you and the
Corporation.

 

19



--------------------------------------------------------------------------------

17. Survival. The respective obligations of, and benefits afforded to, the
Corporation and you as provided in Paragraphs 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 15
and 16 of this Agreement shall survive termination of this Agreement.

18. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

19. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Virginia.

20. Amendment. No amendment to this Agreement shall be effective unless in
writing and signed by both you and the Corporation.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter which will
then constitute our agreement on this subject.

 

Sincerely, ALBEMARLE CORPORATION By:  

 

Name:   Title:  

Agreed to this      day

of              , 200    

 

 

(Name)  

 

20



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. This General Release is given by                                         
(“Employee”) to Albemarle Corporation (the “Corporation”) and its successors.

2. Employee agrees to and hereby does release and discharge the Corporation, its
subsidiaries, affiliates and their successors or assigns, directors, officers,
representatives and employees (collectively “Releasees”) from any and all
claims, causes of action and demands of any kind, whether known or unknown,
which the Employee has or ever has had, which are based on acts or omissions
occurring up to and including the date this General Release is fully executed.
In this General Release, Employee further releases the Corporation and its
subsidiaries and affiliated entities from any and all compensation owed to the
Employee, including vacation pay and any attorneys’ fees, damages and costs
Employee could recover under any statute or common law theory, except arising
under the Severance Compensation Agreement between the Employee and the
Corporation and any employee benefit plan of the Corporation. Included within
this release, without limiting its scope, are claims arising out of Employee’s
employment or the termination of the Employee employment based on Title VII of
the Civil Rights Acts of 1964 as amended, the Americans with Disabilities Act of
1990 as amended, the Age Discrimination in Employment Act as amended, the Older
Workers Benefit Protection Act as amended, the Fair Labor Standards Act of 1938
as amended by the Equal Pay Act of 1963, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974 as amended, the Civil Rights Act
of 1991, [insert any appropriate reference to Virginia law], the U.S. Patriot
Act, the Sarbanes-Oxley Act of 2002, and any other federal, state or local civil
rights, disability, discrimination, retaliation or labor law, or any theory of
contract or tort law.

 

2